 200DECISIONSOF NATIONALGlaziers and Glassworkers Local Union No. 767 andSacramentoMetal& Glass Co. and Bridge,Structural and Ornamental Ironworkers Union,Local No. 11&Case 20-CD-495February 10, 1977DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed on June 17, 1976, by Sacramento Metal& Glass Co., herein called the Employer, alleging thatGlaziers and Glassworkers Local Union No. 767,herein called Glaziers, has violated Section 8(b)(4)(D)of the Act by threatening, coercing, and restrainingthe Employer with an object of forcing the Employerto assigncertain work to employees represented byGlaziers rather than to employees represented byBridge,Structuraland Ornamental IronworkersUnion, Local No.118, hereincalled Ironworkers.Hearing Officer John D. Meakin on September 2,1976. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses,and to adduce evidencebearing on theissues.'Thereafter, the Employer,Ironworkers, and the AGC filed briefs .2Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record inthis case, including thebriefs of the parties, the Board makes the followingfindings:I.THEBUSINESSOF THE EMPLOYERThe parties stipulated that the Employer, a Califor-nia corporation,is engagedin thesale and installa-tion of glass and glazingproducts and that during themost recent12-month period it purchased andreceived goods valued in excessof $50,000 directlyfrom outside the Stateof California. Accordingly, wefind that the Employerisengaged in commerce1AssociatedGeneral Contractors of California,herein called AGC,appeared at the hearing and intervened on behalf of its member,ContinentalHellerCorporation, the general contractor on the construction projectinvolved herein.Counsel for the Ironworkers appeared and intervened at the commence-ment of the 10(k) hearing,moved to quash the notice of hearing for the228 NLRB No. 28LABOR RELATIONS BOARDwithin themeaningof Section 2(6) and (7) of the Actand it will effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that the Glaziersand Ironworkers are labor organizations within themeaningof Section 2(5) of the Act.M. THE DISPUTEA.TheWork in DisputeThe work in dispute is the installation of "window-wall" metal perimeter framing and the metal, vertical,and horizontal supports (called "mullions") placedwithin the frame and into which window glass will beinstalled.B.Background and Facts of the DisputeOn or about October 7, 1975, the Employer wasawarded a contract by Continental Heller Corpora-tion (herein called Continental) covering the work indispute.The contract calls for the furnishing andinstallation of "all Section 8B Aluminum BalancedDoors, Section 8C Aluminum Window Wall andSection 8G Glass and Glazing all complete" on theSacramento County Administration Center, Sacra-mento, California. The actual work covered by thesubcontract involves the taking of stock-length alumi-num extrusion material, fabricating it to sizes forinstallationas the window-wall of the administrationbuilding, transporting the fabricated units from theshop to the jobsite, installing them within theconcrete openings, and thereafter setting and caulk-ing the glass within the metal frames.On March 12, 1976, the Employer received a letterfrom Fred J. Driscoll, Jr., chairman of the ImpartialJurisdictionalDisputes Board (herein called IJDB),stating that the IJDB had voted to award the work indispute to the Ironworkers on the basis of tradepractice. On or about March 19, 1976, the Employerreceived a letter from M.C. Sturgis, business agent ofthe Ironworkers, enclosing a copy of the IJDBdecision and copies of the Ironworkers standardcontract with a request that the Employer sign andreturn all copies of the contract. On or about May 21,the Employer received a phone call from Sturgis whodiscussed the Employer's assignmentof the work totheGlaziers. Shortly thereafter, the Employer re-ceived a phone call from Cecil Mark of Continentalreason that there wasa voluntarymethod for determining the dispute, anddid not participate further in the proceeding.2By letter,Glaziers stated that it would not file a brief herein,assertingthat the Employer's brief adequately states the issues and contentions of theparties and fairly represents a summary of the evidence produced at thehearings. GLAZIERS AND GLASSWORKERSLOCALUNION NO.767201who advised the Employer that the Ironworkers wasthreatening economic action against Continental andrequested that the Employer use ironworkers toinstall the perimeter framing. Following this call, theEmployer received a phone call from Kendall Bart-lett,business agent of the Glaziers, and when theEmployer advised him of the pressures from Conti-nental to use ironworkers,Bartlettadvised theEmployer that if glaziers were not assigned the workthe Glaziers would take economic action against theEmployer. At this point, the Employer told Bartlettthat if his threat were serious, to put it in writing. OnMay 27, 1976, Bartlett wrote the Employer a letter,includinginter alia:This letter is to advise that any attempts to useIronworkers or any other craft on this work willsubject you to any economic remedies or means atour disposal, including if necessary, jobsite orplantsite picketing.On June 1, 1976, the Employer wrote the IJDB that itwas not a signatory to any agreement that bound it toany decision of the IJDB and that it would notparticipate in, or be bound by, any proceedings ofthat board.C.Contentions of the PartiesThe Ironworkers contends that the notice ofhearing should be quashed because thereexists anagreed-upon method for the voluntary settlement ofthe dispute to which all parties are bound. In supportof this position, the Ironworkers asserts that bothUnions are bound by the IJDB decision, Continentalisbound through its membership in the AGCassociation,and that the Employer is bound due tothe Ironworkers contract with Continental requiringthat all subcontractors of Continental be bound bydecisions of the IJDB. Alternatively, the Ironworkerscontends that the work should be awarded toironworkers by virtue of its contract with Continen-tal.The Employer contends that there is reasonablecause to believe that the Glaziers violated Section8(b)(4)(D) of the Act, and that there is no voluntarymethod of adjustment to which all parties haveagreed to be bound. The Employer claims it is notbound by IJDB awards since it has not signed astipulation to that effect,in negotiatingits contractwith Continental it specifically rejected Continental'sproposedclauserequiring the Employer to be boundby the IJDB determinations, it is not a member of astipulated employerassociation,and it is not a party3United Brotherhoodof Carpentersand Joinersof America, Local 753,AFL-CIO (Blount Bros.Corporation),175 NLRB 496 (1969).4The Employer is a member of Glass Management Association ofto any collective-bargaining agreementproviding forsettlementof such disputes by the IJDB. The Em-ployer also contends that the diputed work should beawarded toglaziersbecause they have performed thiswork in the past, theypossessthe skills required toperform this work, the contract between the Employ-er and Glaziers awards this work to glaziers, andeconomy and job efficiency dictate that the work beperformed by glaziers.D.Applicability of the StatuteThe Boardis satisfiedthat there is reasonable causeto believe thatSection 8(b)(4)(D) has been violated.We find no merit in the Ironworkers contention thatthe Glaziers letter of May 27, 1976, and the subse-quent charge by the Employer amount to no morethan a "friendly" suit. The Glaziers contract with theEmployer calls for theassignmentof the disputedwork to employees whom it represents, and there isnothing to indicate that it was not serious in stating itwould picket or take other steps in the event theEmployer assigned the work to employees represent-ed by the Ironworkers. We are also satisfied that thereis no agreed-upon method for voluntary settlement ofthe dispute. There is no merit in the Ironworkersclaimthat its contract with Continental, whichrequires Continental to include the IJDB clause in itssubcontracts, is binding on the Employer. Continen-tal's failure to include the, IJDBclausein its subcon-tract with the Employer may give the Ironworkers acause of action for breach of contract againstContinental but certainly cannot give rise to anyrights against the Employer who was a stranger to theIronworkers contract with Continental. The Employ-er refused to accept an IJDB clause in its subcontractwith Continental and has not stipulated to be boundby a decision by the IJDB. Consequently, there is noagreed-upon method for voluntary settlement of thedispute.3E.Merits of the DisputeIn making a determination of dispute under Section10(k) of the Act, the Board finds the following factorsrelevant:1.The collective-bargaining agreementsThe Employer has a history of collective-bargainingwith the Glaziers for several years. The Glazierscurrent agreement with the Employer4 provides thatitsmembers shall perform the disputed work. Al-though the Ironworkers contends that its collective-Superior,California(hereincalled GMA),which represents several glazingcontractors in collective bargainingwith Glaziers Local 767. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargaining agreement with Continental assigns thedisputed work to ironworkers, it makes no claim thatit has any contractual relationship with the Employer.In the absence of any contractual relationship be-tween the Ironworkers and the Employer, we con-clude that the Glaziers contract with the Employerfavors the award of the work to the Glaziers.2.Employer and area practiceThe Employer's employees, all of whom are mem-bers of the Glaziers, have worked for it for severalyearsand since1974 have consistently been assignedthe disputed work. Prior to 1974, as a resultof a "bluebook"agreementbetween the Ironworkers andGlaziers International Unions, the Employer, basedon a demandby the Ironworkers and with theacquiescence of the Glaziers, hired ironworkers towork with its glaziers in a composite crew.In 1974,the "blue book"agreement was abrogated and sincethat time the Employer has assigned the work indispute exclusively to its employees represented bythe Glaziers.With regard to area practice, the Employer intro-duced evidence showing that several other GMAmembers in the Sacramento area engaged in similarwindow-wall construction using employees represent-ed by the Glaziers. In the absence of any evidenceindicating that the disputed work is traditionallyassigned to ironworkers in the Sacramento area, wefind that employer and area practice favors theassignment of the disputed work to the Employer'semployees represented by the Glaziers.3.Relative skills, economy, and efficiencyThe Employer's employees have performed thework in dispute to its satisfaction for many years.They have the skills and experience to perform allaspects of the required work and as part of theirapprentice training are required to complete 3,500hours of "fabrication and setting of store fronts,metals,metal window wall, and metal doors." TheEmployer also presented evidence that its employeeswork full time, spending substantial periods of time atthe Employer's shop when there is no ongoing jobsiteinstallationwork. The hiring of ironworkers for thedisputed work would involve constant interruption intheir employment because of the substantial down-time in the installationwork accompanied by theinherentinefficiency in the repeated hiring of iron-5The Employer has filed a motion to consolidate this case with Case 20-CD-500 which involves charges filed by the Employer against the Ironwork-ers based on the samejunsdictional dispute.Since a hearing has not yet beenheld in Case20-CD-500, consolidation would delay a determination of thejurisdictional dispute.The Ironworkers,as noted earlier,was duly served anotice of hearing in this proceeding,had full opportunity to appear andworkers through the hiring hall and subsequentlayoffs. In addition, the Employer'switnesses testi-fied that ironworkers were not as qualified as glaziers,their work needed constant checking, and on manyoccasions their work was done improperly and wasrequired to be redone at the Employer's additionalexpense. The Employer'switnessesalso testified thatif the Employer were required to employ ironworkersitwould have to lay off several of its present glazieremployees. Because of these factors, we find thatefficiency and economy of operation also favor theEmployer's currentassignmentof the work in disputeto its employees represented by the Glaziers.Conclusion as to the Merits of the DisputeOn the basis of the foregoing and the lack of anyevidence favoring an award to the Ironworkers, weconclude that employees represented by Glaziers areentitled to perform the work in dispute. In reachingthis conclusion we rely on the terms of the Glazierscollective-bargaining agreement with the Employer,employer and area practice, the relative skills of theglaziersand ironworkers, and efficiency and econo-my of operation. In making this determination, weare awarding the work in question to employeesrepresentedby Glaziers, but not to that labororganization or its members. The record does notsupport an areawide award as requested by theEmployer. Accordingly, the present determination islimited to work in controversy being performed bythe Employerat the SacramentoCounty Administra-tion Building, Sacramento, California.5DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Sacramento Metal & Glass Co., whoare represented by Glaziers and Glassworkers LocalUnion No. 767, are entitled to perform the work ofinstallingmetal perimeter framing and metal verticaland horizontal supports ("mullions") placed withinthe frame and into which window glass will beinstalled at the Sacramento County AdministrationBuilding, Sacramento, California.present evidence with regard to the award of the work in dispute,and did infact appear at the hearing,although it limited its participation to contendingthat there existed a voluntary method of adjusting the dispute. Moreover,Case 20-CD-500 mayinvolve issues not germane to a determination of thejurisdictional dispute.For these reasons,we deny Employer'smotion toconsolidate.